STATE OF WEST VIRGINIA
                          SUPREME COURT OF APPEALS

State of West Virginia,
Plaintiff Below, Respondent                                              FILED
                                                                     October 25, 2013
vs) No. 12-0120 (Wood County 08-F-24)                                  released at 3:00 p.m.
                                                                       RORY L. PERRY II, CLERK
                                                                     SUPREME COURT OF APPEALS
William R. Johnson,                                                      OF WEST VIRGINIA

Defendant Below, Petitioner

                              MEMORANDUM DECISION

               The Petitioner, William R. Johnson, by counsel Michele Rusen, appeals the
October 19, 2011, Amended Order re-sentencing the Petitioner following his jury conviction
of second degree murder under West Virginia Code § 61-2-1 (2010); murder of a child by
a guardian by failing to supply necessary medical care under West Virginia Code § 61-8D-2
(2010); and death of a child by a guardian under West Virginia Code § 61-8D-2a (2010).
The Petitioner was sentenced to forty years in prison for the second degree murder
conviction, life without the possibility of parole for the murder of a child by failing to supply
necessary medical care conviction and forty years in prison for the death of child by a
guardian conviction. The State of West Virginia, by counsel Thomas W. Rodd and Scott
Johnson, filed a Response Brief. The Petitioner filed a reply.

               On appeal, the Petitioner alleges that the circuit court erred: 1) by failing to
direct a verdict of not guilty on the charge of murder of a child by a guardian by failing to
supply necessary medical care due to insufficient evidence; 2) by permitting the jury to find
the Petitioner guilty of both second degree murder and murder of a child by failing to provide
medical care as the verdicts are factually inconsistent; 3) in refusing to order a new trial on
the ground that a witness, Thomas Jackson, received favorable treatment from the
prosecution for his testimony; and 4) by denying the Petitioner’s motion for a mistrial
following a spectator’s outburst that the Petitioner was a “liar” while the Petitioner was
testifying before the jury. The Petitioner also argues that his trial counsel failed to address
the issue of mercy in any meaningful fashion during his closing argument and that
cumulative errors, including several evidentiary rulings made by the trial court, warrant
reversal.

              After carefully reviewing the record provided, the briefs and oral arguments
of the parties, and taking into consideration the relevant standards of review, the Court
determines that the circuit court committed no error. Based on our decision that this case
does not present a new question of law, a memorandum decision is appropriate under Rule

                                               1
21 of the West Virginia Rules of Appellate Procedure.

                                           I. Facts

               According to the evidence offered at trial, in January of 2007, the victim, Jada
W.,1 then fifteen-months-old, was living in Parkersburg, West Virginia, with her mother,
Stephanie W., the Petitioner William R. Johnson, Stephanie’s boyfriend, and S. J.,
Stephanie’s then two-month-old child with the Petitioner.

               On the evening of January 12, 2007, Jada and S.J. were in the Petitioner’s care
while Stephanie was working at a bar. Stephanie testified she purchased a twelve-pack of
beer for the Petitioner before she went to work. She stated that she called the Petitioner from
work at around 10:30 p.m., to check on the children. The Petitioner said that both girls were
fine, and that S.J. was asleep and Jada was bathing. Stephanie did not call to check on the
girls again; she finished her shift and returned home between 3:35 and 3:45 a.m.

              Thomas Jackson also testified at trial. He and the Petitioner had been housed
in the same cell at the North Central Regional Jail, while the Petitioner was awaiting trial on
the charges in the instant case.2 According to Mr. Jackson, on April 7, 2008, the Petitioner
told him that he believed that Stephanie was cheating on him with Jada’s father, Justin W.
The Petitioner said that when Stephanie left him home alone, and he had trouble contacting
her, he imagined that she was cheating on him. The Petitioner said that Justin W. and
Stephanie were trying to make a fool out of him.3


       1
        Consistent with our practice, we identify the juveniles involved in this case by initials
only. See Matter of Jonathan P., 182 W. Va. 302, 303, n.1, 387 S.E.2d 537, 538, n.1 (1989);
see also W. Va. R.A.P. 40(e).
       2
        Before April of 2008, and before any involvement in the instant case, Mr. Jackson’s
lawyer had negotiated a plea agreement with the prosecution regarding several fraudulent
schemes charges, mostly involving credit cards. The agreement was for Mr. Jackson to plead
guilty to a felony and to receive a sentence of seven years. In return, other Wood County
charges would be dismissed. The final plea agreement was not committed to writing prior to
Mr. Jackson testifying in the instant case. At the time Mr. Jackson testified against the
Petitioner, he had received no promise of a better plea deal from the Wood County
Prosecutor’s office. Mr. Jackson was aware, however, and he so told the jury, that his plea
deal could change for the better as a result of his testifying.
       3
        According to Stephanie, Jada’s father had begun to come to her home and workplace
to see Jada and to attempt to reconcile with Stephanie. When Stephanie told the Petitioner
                                                                             (continued...)

                                               2
               The Petitioner proceeded to tell Mr. Jackson about the details of Jada’s death.
Mr. Jackson testified that the Petitioner told him that Jada was crying and he went to her
room and told her to “shut up.” The Petitioner left the room. Jada’s crying escalated and he
went back up to the child’s room and “when he picked her up, he said that this was the first
time that he could clearly see . . . the combination of . . . [her father] and . . . [Stephanie] .
. . and how that upset him. And that was when he lost control, he said.” The Petitioner told
Mr. Jackson how he swung the child’s body against a metal bed rail. The Petitioner heard
the child’s skull crunch and “some sort of brown, something maybe like vomit or something
. . .” came out of the child.

               Mr. Jackson continued to explain how the Petitioner told him that he took Jada
to the sink in the kitchen to clean her up. The Petitioner told Mr. Jackson that is when he
noticed that the child was still breathing: “I could see she was breathing and I wondered if
I could save her or not or if I should try to, but then I saw the indentation on the back of her
head and I knew she was ruined.” He then took the child back up to her room and laid her
down in front of her bed, presumably to make it look as if the child had fallen out of bed.
The Petitioner returned to bed with S.J. and fell right asleep, because he was “so f-----ng
drunk.”4 The Petitioner told Mr. Jackson that he woke for a moment when Stephanie came
home,5 and worried that she might check on Jada, but he fell back asleep after Stephanie got
into bed for the night without checking on Jada. The Petitioner also told Mr. Jackson that
he felt lucky because that night was the first night that Jada had not slept in her playpen, so
the Petitioner felt that he could better explain the injuries.



       3
       (...continued)
about her interactions with Justin W, the Petitioner was unhappy. Stephanie made
arrangements for Justin W. to visit their daughter at her home. The Petitioner insisted that
he must be present in order for the visit to occur. Stephanie testified that the Petitioner
thought she wanted to be with Justin and not him.
       4
        The Petitioner testified that even though he drank five or six beers the night of Jada’s
death, he was not drunk. Further, despite testimony that he told a friend on the phone that
he was also drinking vodka, the Petitioner testified that he was joking when he made that
comment to his friend.
       5
        When Stephanie returned home from work at around 3:45 a.m., there was no sound
from anyone in the house. Because she heard no sound from Jada’s room, she did not go into
the child’s bedroom. Stephanie joined the Petitioner and S.J. in bed and slept until 10:30
a.m.


                                                3
              The next morning, January 13, 2007, Stephanie went to Jada’s bedroom and
found the child lying on her bedroom floor, unresponsive. Jada was “cold to the touch[,]”
and showed no sign of breathing. Stephanie noticed a large bruise on top of the child’s head,
abrasions on the side of her head, on her forehead and on her mouth. Stephanie also noticed
“brown stuff” on Jada’s nose and lip. Stephanie called 911.

               Jada was taken to Camden-Clark Memorial Hospital where she was
pronounced dead. Dr. Anthony Wayne Kitchen, an emergency medicine physician who
treated Jada, testified that based on the child’s body temperature she had been deceased for
a while. He testified that he diagnosed head trauma due to his physical findings, but he did
not make any definite decision as to what caused the child’s death.

               Dr. Iouri Boiko, the deputy chief medical examiner for the State of West
Virginia at the time of the child’s death, testified that the most serious injury inflicted on Jada
was a compound skull fracture. Dr. Boiko testified that an infant’s skull, at Jada’s age, is
more difficult to fracture. He testified that a fall could not have caused the damage found on
Jada’s skull. This type of damage required a “very powerful blow to the bone.” Jada’s
injuries also included multiple skull contusions and abrasions consistent with multiple
powerful impacts, epidural and subdural hemorrhaging, and multiple blunt force injuries to
the trunk and extremities. The medical examiner testified that Jada died sometime between
11:00 p.m. on January 12 and 4:00 a.m. on January 13. The medical examiner testified that
he could not “say for sure how long . . . it was she was alive after [the] injury.”

               Stephanie testified that she initially told the police that she was at home on the
night that Jada was killed to “protect” the Petitioner.6 She explained that she was frightened
and felt her family was “falling apart.” Stephanie testified that she and the Petitioner
discussed the details of her story so the Petitioner would “know what to say.” Later,
Stephanie admitted to authorities that she had been at work that night until about 3:00 a.m.
Prior to the Petitioner’s trial, Stephanie pled guilty to a charge of child neglect causing death
for leaving Jada with an unfit caretaker, and received a three-to-fifteen-year sentence. She
disclosed her plea and her sentence to the jury at the Petitioner’s trial.

             The State also offered evidence of other occasions when the Petitioner had
treated Jada harshly or had caused injury to her. The trial court found this evidence
admissible under West Virginia Rule of Evidence 404(b) for the purpose of showing malice



       6
        Interestingly, Mr. Jackson testified that the Petitioner was pleased that Stephanie had
told the police that she was not at work when Jada was killed. The Petitioner told Mr.
Jackson that, “Now she’ll look like a liar.”


                                                4
by the Petitioner towards the child.7 First, Timothy Caplinger, who was a neighbor of the
Petitioner and Stephanie, testified that on several occasions he had observed the Petitioner
handling Jada roughly when placing her into the car. Stephanie and Mr. Jackson also
testified about prior incidents where Jada received injuries that were inflicted by the
Petitioner, including a fractured leg that went untreated for a week.

              The Petitioner testified at trial that he put Jada to bed early in the morning of
January 13, sometime between midnight and 12:30 a.m. and he then went to sleep. When
he woke up the next morning, Jada was dead. The Petitioner testified that he had no idea how
Jada was injured.

                                    II. Discussion of Law

       A.      Sufficiency of the Evidence

               The Petitioner argues that there was insufficient evidence offered by the State
to support the jury’s guilty verdict based upon West Virginia Code § 61-8D-2 (murder of a
child by a guardian by failing to supply necessary medical care).8 He asserts that the State
was required to prove that he, while a custodian of Jada, maliciously and intentionally caused
her death by his failure or refusal to supply Jada with necessary medical care. The Petitioner
focuses upon his contention that there was insufficient “medical evidence concerning the
effect of or need for medical treatment in terms of preventing or causing. . . [Jada’s] death
. . . .”

              The standard of review for sufficiency of the evidence claims is set forth in
syllabus point one of State v. Guthrie, 194 W. Va. 657, 461 S.E.2d 163 (1995):


       7
        The Petitioner asserts the trial court erred in allowing this evidence under West
Virginia Rule of Evidence 404(b). We disagree and find that the trial court did not abuse its
discretion in deciding to admit the evidence. See State v. McGinnis, 193 W. Va.147, 159,
455 S.E.2d 516, 528 (1994) (“[W]e review the trial court’s decision to admit evidence
pursuant to Rule 404(b) under an abuse of discretion standard.”).
       8
        According to the Petitioner “[c]losely related to” this argument is his second
assignment of error that the trial court erred, as a matter of law, by permitting the jury to find
him guilty of both second degree murder and murder of a child by failing to provide medical
care because the verdicts are factually inconsistent. We readily dispense with this
assignment of error. As we recognized in State v. Hall, 174 W. Va. 599, 328 S.E.2d 206
(1985), “appellate review of a claim of inconsistent verdicts is not generally available.” Id.
at 603, 328 S.E.2d at 210 (citing United States v. Powell, 469 U.S. 57 (1984) and Dunn v.
United States, 285 U.S. 390, 393 (1932)).

                                                5
                      The function of an appellate court when reviewing the
              sufficiency of the evidence to support a criminal conviction is to
              examine the evidence admitted at trial to determine whether
              such evidence, if believed, is sufficient to convince a reasonable
              person of the defendant’s guilt beyond a reasonable doubt.
              Thus, the relevant inquiry is whether, after viewing the evidence
              in the light most favorable to the prosecution, any rational trier
              of fact could have found the essential elements of the crime
              proved beyond a reasonable doubt.

Further, in syllabus point three of Guthrie, we held:

                     A criminal defendant challenging the sufficiency of the
              evidence to support a conviction takes on a heavy burden. An
              appellate court must review all the evidence, whether direct or
              circumstantial, in the light most favorable to the prosecution and
              must credit all inferences and credibility assessments that the
              jury might have drawn in favor of the prosecution. The
              evidence need not be inconsistent with every conclusion save
              that of guilt so long as the jury can find guilt beyond a
              reasonable doubt. Credibility determinations are for a jury and
              not an appellate court. Finally, a jury verdict should be set aside
              only when the record contains no evidence, regardless of how it
              is weighed, from which the jury could find guilt beyond a
              reasonable doubt . . . .

Id. at 663, 461 S.E.2d at 169, Syl. Pt. 3, in part.

             The elements necessary to establish a conviction for murder pursuant to West
Virginia Code § 61-8D-2 are set forth in the statute as follows:

                      (a) If any parent, guardian or custodian shall maliciously
              and intentionally cause the death of a child under his or her care,
              custody or control by his or her failure or refusal to supply such
              child with necessary food, clothing, shelter or medical care, then
              such parent, guardian or custodian shall be guilty of murder in
              the first degree.

Id.

              In the present case, the State presented evidence that the Petitioner slammed


                                               6
Jada’s head against a metal bed frame, resulting in a compound fracture to the child’s skull,
among other injuries. The medical examiner testified that the child survived the injuries
inflicted by the Petitioner as he testified that he could not “say for sure how long [of a] time
it was she was alive after [the] injury.” Further, there was evidence that the Petitioner knew
that Jada was alive after he inflicted the injury as he told Mr. Jackson: “‘I could see she was
breathing and I wondered if I could save her or not or if I should try to, but then I saw the
indentation on the back of her head and I knew she was ruined.’” Yet, the Petitioner failed
to supply medical care to the child; rather, he simply took the child back up to her room and
laid her down in front of her bed to die. Then, the Petitioner went to bed. Additionally, the
State introduced in evidence other instances in which the Petitioner treated Jada roughly,
including fracturing a leg, for the purpose of showing malice by the Petitioner towards the
child. When the Petitioner fractured Jada’s leg, he did not tell Stephanie about the fracture.
When Stephanie noticed swelling in the leg, she took the child to the hospital, where x-rays
revealed a spiral tibia fracture that was about a week old.

              This Court finds that based upon the evidence in this case, the Petitioner failed
to meet his heavy burden in proving that the evidence was insufficient to sustain his
conviction.9 Instead, we find that when the evidence is viewed in the light most favorable
to the prosecution it was sufficient to support the Petitioner’s conviction of first degree
murder for maliciously and intentionally causing Jada’s death while under his care, custody
and control by refusing to supply the child with necessary medical care. See W. Va. Code
§ 61-8D-2; see also State v. Thornton, 228 W. Va. 449, 720 S.E.2d 572 (2011) (affirming
mother’s conviction for neglect resulting in the death of child after finding sufficient
evidence to support conviction); State v. Anderson, 228 W. Va. 58, 717 S.E.2d 245 (2011)
(affirming father’s conviction for first degree murder without mercy under same statute after
determining that sufficient evidence supported conviction).

B.     Denial of Post-Trial Renewed Motion for New Trial

              The Petitioner argues that the circuit court erred in refusing to order a new trial
on the ground that Thomas Jackson, the Petitioner’s cell-mate, received a very favorable plea
agreement from the prosecution for his testimony at trial. Prior to Mr. Jackson coming

       9
        Likewise, regarding the Petitioner’s four-sentence argument supporting his
assignment of error that “the evidence as a whole was insufficient to base his convictions for
any of the crimes,” based upon our review of the evidence used to support the Petitioner’s
second degree murder conviction under West Virginia Code §61-2-1 and his conviction for
death of a child by a guardian under West Virginia Code § 6-8D-2a, as set forth more fully
supra in the body of this decision, we find that there was sufficient evidence to support all
three of the Petitioner’s convictions. See Guthrie, 194 W. Va. at 663, 461 S.E.2d at 169, Syl
Pts. 1 and 3.

                                               7
forward about any conversation that he had with the Petitioner, Mr. Jackson had a tentative
plea in place with the prosecuting attorney. See supra n.2. Months after the Petitioner’s trial,
Mr. Jackson ended up pleading guilty to a misdemeanor, rather than a felony, with no
agreement as to sentencing other than he was to receive credit for time served.

              The Petitioner contends that because the ultimate plea deal received by the
witness was far more lenient than the plea agreement represented to the jury during trial the
prosecutor’s alleged misrepresentation of the plea agreement during the trial was such that
“manifest injustice . . . resulted through [the] prosecutor’s comments and that [the Petitioner]
was prejudiced thereby.” The Petitioner relies upon cases concerning improper remarks by
prosecutors in closing arguments to support his position. See Syl. Pt. 5, State v. Ocheltree,
170 W. Va. 68, 289 S.E.2d 742 (1982)(“A judgment of conviction will not be reversed
because of improper remarks made by a prosecuting attorney to a jury which do not clearly
prejudice the accused or result in manifest injustice.”); see Syl. Pt. 7, State v. England, 180
W. Va. 342, 376 S.E.2d 548 (1988)(“A prosecutor may argue all reasonable inferences from
the evidence in the record. It is unprofessional conduct for the prosecutor intentionally to
misstate the evidence or mislead the jury as to the inferences it may draw.”); Syl. Pt. 5, State
v. Sugg, 193 W. Va. 388, 456 S.E.2d 469 (1995)(“A judgment of conviction will not be set
aside because of improper remarks made by a prosecuting attorney to a jury which do not
clearly prejudice the accused or result in manifest injustice.”); see also id. at 393, 456 S.E.2d
at 474, Syl. Pt. 6 (“Four factors are taken into account in determining whether improper
prosecutorial comment is so damaging as to require reversal: (1) the degree to which the
prosecutor’s remarks have a tendency to mislead the jury and to prejudice the accused; (2)
whether the remarks were isolated or extensive; (3) absent the remarks, the strength of
competent proof introduced to establish the guilt of the accused; and (4) whether the
comments were deliberately placed before the jury to divert attention to extraneous
matters.”).

             The record is clear that the jury was aware of the tentative plea agreement
between the State and Mr. Jackson at the time Mr. Jackson testified during trial. The jury was
also aware that Mr. Jackson knew that his plea deal could change as a result of his
cooperation with the State. Accordingly, we find that there was no improper conduct by the
prosecuting attorney that either clearly prejudiced the Petitioner or resulted in manifest
injustice.

       C.     Ineffective Assistance of Counsel

             The Petitioner next argues that his trial counsel failed to address the issue of
mercy in any meaningful fashion during his closing argument. The Petitioner’s appellate
counsel argues that because his trial counsel failed to seek a bifurcated trial, it was
“imperative that his counsel address the issue of mercy during his closing argument.”


                                               8
Ironically, the Petitioner’s appellate counsel also asserts that “[w]hile trial counsel did an
outstanding job of arguing with regard to the evidence in the case,” his mention of mercy
only once during closing constituted ineffective assistance of counsel.

               We can not discern from the Appendix Record before the Court why the
Petitioner’s trial counsel handled the mercy issue in the manner in which he did. We,
therefore, decline to address the Petitioner’s argument concerning ineffective assistance of
counsel. In State v. Miller, 194 W. Va. 3, 459 S.E.2d 114 (1995), we stated: “[W]e
intelligently cannot determine the merits of this ineffective assistance claim without an
adequate record giving trial counsel the courtesy of being able to explain his trial actions.”
Id. at 17, 459 S.E.2d at 128; see State ex rel. Daniel v. Legursky, 195 W. Va. 314, 317 n.1,
465 S.E.2d 416, 419 n.1 (1995) (“ Traditionally, ineffective assistance of counsel claims are
not cognizable on direct appeal. We have urged counsel repeatedly to think of the
consequences of raising this issue on direct appeal. Claims that an attorney was ineffective
involve inquiries into motivation behind an attorney’s trial strategies.”).

       D.      Spectator’s Outburst

               The Petitioner argues that the circuit court erred in denying his motion for a
mistrial following an outburst by a spectator during the Petitioner’s testimony. When the
Petitioner was testifying, a courtroom spectator said, out loud, “Liar.” The spectator left the
courtroom and the trial court instructed the bailiff that the spectator was not allowed back
into the courtroom. The trial court then instructed the jury to “disregard the comments that
were made by the spectator.” The judge denied the Petitioner’s subsequent motion for a
mistrial based on the outburst.

                The decision to declare a mistrial under the above-mentioned circumstances
is within the sound discretion of the trial court. See State v. Lowery, 222 W. Va. 284, 288,
664 S.E.2d 169, 173 (2008) (“‘The decision to declare a mistrial, discharge the jury and order
a new trial in a criminal case is a matter within the sound discretion of the trial court. A trial
court is empowered to exercise this discretion only when there is a “manifest necessity” for
discharging the jury before it has rendered its verdict.;”)(quoting State v. Williams, 172 W.
Va. 295, 304, 305 S.E.2d 251, 260 (1983)). We find that the trial court did not abuse its
discretion in denying the Petitioner’s motion for a mistrial.

       E.      Cumulative Error

               Lastly, the Petitioner argues that the cumulative effect of the errors set forth
in his brief denied him a fair trial and, therefore, his sentence must be set aside and a new
trial granted. See Syl. Pt. 5, State v. Smith, 156 W. Va. 385, 193 S.E.2d 550 (1972). As part
of the cumulative error alleged, the Petitioner also asserts that the trial court erred: 1) in the


                                                9
admitting evidence under West Virginia Rule of Evidence 404(b), which we dispensed with
supra in note 6; 2) in failing to grant the Petitioner’s motion to strike a juror for cause; 3)
in failing to strike testimony about a marijuana pipe that was found during a search of the
Petitioner’s home; and 4) in admitting the work schedule for Stephanie, the victim’s mother.

               As to the juror issue, during jury selection, the trial court asked Juror Reeder
if he thought he could be fair and impartial, despite the fact that the juror worked with
children at church. The juror responded that it was terrible that children were involved, but
he felt he could be fair and had no personal ill feelings toward the Petitioner. The juror said
he would base his verdict solely on the evidence and not on his emotions. The trial court
denied a motion to strike the juror for cause. The standard for reviewing a trial court’s ruling
on a motion on to strike a juror for cause is an abuse of discretion. State v. White, 228 W.
Va. 530, 537, 722 S.E.2d 566, 573 (2011) (“‘The determination of whether a prospective
juror should be excused to avoid bias or prejudice in the jury panel is a matter within the
sound discretion of the trial judge.’ O’Dell v. Miller, 211 W. Va. 285, 288, 565 S.E.2d 407,
410 (2002)”); see also State v. Miller, 197 W. Va. 588, 605, 476 S.E.2d 535, 552 (1996)
(“The trial court has broad discretion in determining whether to strike jurors for cause, and
we will reverse only where actual prejudice is demonstrated.” (citation and footnote
omitted)). The circuit court did not abuse its discretion on this issue.

               We turn next to the mention of a marijuana pipe. During cross-examination
of the coroner, the Petitioner’s counsel asked him if he saw any vodka bottles while he
walked around the Petitioner’s home. The witness responded that “I don’t recall. I do recall
a marijuana pipe in one of the bedrooms.” This remark was brought about by the Petitioner’s
counsel’s question with no objection, no motion to strike as unresponsive and no curative
instruction requested. Later, after the Petitioner testified, a juror submitted a proposed
question to the trial judge asking whether the Petitioner was on drugs the night Jada died.
The Petitioner’s trial counsel agreed with the trial court not to ask the proposed question.
Because the Petitioner’s counsel failed to object to the remark and failed to request a curative
instruction, the Petitioner asserts that the trial court’s failure to deal with the improper
evidence and to give a curative instruction was “plain error.” See Miller, 194 W. Va. at 7,
459 S.E.2d at 118, Syl. Pt. 7 (“To trigger application of the ‘plain error’ doctrine, there must
be (1) an error; (2) that is plain; (3) that affects substantial rights; and (4) seriously affects
the fairness, integrity, or public reputation of the judicial proceedings.”). We decline to
apply the plain error doctrine as there was no error regarding the witness’ remark that was
plain and that affected the Petitioner’s substantial rights and seriously affected the fairness
of the proceeding.

              Likewise, we find no error concerning the admission of Stephanie’s work
schedule, referred to as Exhibit 60. The trial court expressly instructed the jury that the
exhibit was not admitted for any truth of its contents, but to explain the course of the police


                                               10
investigation.10

              Therefore, given this Court’s determination that no error exists regarding the
Petitioner’s convictions, the cumulative error doctrine is inapplicable to this case

                                     III. Conclusion

              For the foregoing reasons, we affirm.


                                                                                 Affirmed.

ISSUED: October 25, 2013

CONCURRED IN BY:

Chief Justice Brent D. Benjamin
Justice Robin Jean Davis
Justice Margaret L. Workman
Justice Menis Ketchum
Justice Allen H. Loughry II




       10
        Stephanie originally told the police that she was not working the night of Jada’s
death. The police found her work schedule at her home, which showed that Stephanie was
scheduled to work the night of Jada’s death.

                                            11